Case: 21-40839     Document: 00516395258         Page: 1     Date Filed: 07/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 15, 2022
                                No. 21-40839
                            consolidated with                           Lyle W. Cayce
                                No. 21-40844                                 Clerk
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Brandon Hernandez-Escorcia,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 1:20-CR-238-1
                            USDC No. 1:20-CR-30-1


   Before Davis, Smith, and Dennis, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Brandon
   Hernandez-Escorcia has moved for leave to withdraw and has filed a brief in


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40839      Document: 00516395258         Page: 2    Date Filed: 07/15/2022




                                    No. 21-40839
                                  c/w No. 21-40844

   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Hernandez-Escorcia has not filed a
   response.
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. We concur with counsel’s assessment that the
   appeal of Hernandez-Escorcia’s illegal reentry conviction and sentence
   presents no nonfrivolous issue for appellate review. Hernandez-Escorcia’s
   appeal of his revocation case is moot based on his completion of that
   sentence. See Spencer v. Kemna, 523 U.S. 1, 7, 14 (1998). Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from   further   responsibilities   herein,   and   the   APPEALS      ARE
   DISMISSED. See 5th Cir. R. 42.2; Spencer, 523 U.S. at 7, 14.




                                         2